Title: Virginia Delegates to Thomas Nelson, 7 August 1781
From: Virginia Delegates
To: Nelson, Thomas


Phila. 7th Augt. 1781
We have received your Excellencies favor of the 25th ult. and are happy to hear, contrary to our private information, that the State hath not suffered in any material degree by the expedition of L’d Cornwallis into the Heart of the Country, and in particular that he was joined by so few of our People. The spirit of opposition being high, we doubt not your Excellency will be able after the Harvest to draw forth a Force sufficient to oppose their future excursions and cover the Country from their ravages, which we conceive can no way, while they command the water, be so effectually accomplished as by equiping a large Body of Cavalry.

The repeal of the resolutions permiting the trafic of Bermuda with these States was the consequence of mature deliberation, and to prevent those abuses which had crept in under the indulgence, and would have been dishonorable in the States any longer to countenance. perhaps the peculiar situation of our State may, as was lately done in favor of South Carolina, induce Congress to grant passes for a few Vessells for the importation of Salt only. we shall endeavour to obtain this permission for the State and if we are successful will loose no time in transmitting the Pasports of yr. Excellency.